DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This action is in response to the papers filed January 26, 2021.  Applicant’s remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance. Any rejections or objections not reiterated herein have been withdrawn. This action is made FINAL.
	Claims 1, 3-11, 13-16, 18, 21, 23-26, and 28 are currently pending.
Claims 1, 3-10, 21, 23-26, and 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 20, 2020.
Applicant’s election of (i) the combination of NEFH, TNS1, SCN1A, SPOCK3, SNAP25, RFX4, SST, HOXB8, DCX, ASCL1, ILF2, TOP2A, MSH2, DLGAP5, L1TD1, TDGF1, POU5F1, FXYD5, FZD7, and PHLDA2 and (ii) ALS in the reply filed on August 20, 2020 is reiterated for the record.
Claim 16 has been examined to the extent that the claim reads on the elected neurodegenerative disease (ALS). The additionally recited diseases have been withdrawn from consideration as being directed to nonelected subject matter.  Prior to allowance of the claim, any non-elected subject matter that is not rejoined with any allowed elected subject matter will be required to be removed from the claims.


Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11, 13-16, and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claims have been evaluated using the 2019 Revised Patent Subject Matter Eligibility Guidance (see Federal Register Vol. 84, No. 4 Monday, January 7, 2019). 
Step 1: The claims are directed to the statutory category of a composition of matter.
Step 2A, prong one: Evaluate Whether the Claim Recites a Judicial Exception 
The instant claims recite natural products.  The claims are drawn to a device comprising nucleic acid probes that bind to the following genes: NEFH, TNS1, SCN1A, SPOCK3, SNAP25, RFX4, SST, HOXB8, DCX, ASCL1, ILF2, TOP2A, MSH2, DLGAP5, L1TD1, TDGF1, POU5F1, FXYD5, FZD7, and PHLDA2. The claimed probes are fragments of naturally occurring nucleic acids. The claimed probes are not markedly different than the naturally occurring nucleic acids. Thus the claimed probes are products of nature. 
Additionally the device is in combination with a biological sample comprising RNA isolated from a population of neuronal cells.  The claimed RNA encompasses naturally occurring nucleic acids. The claimed RNA is not markedly different than the naturally occurring nucleic acids.  Thus the claimed RNA is a product of nature.  
    Step 2A, prong two: Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application

Step 2B: Evaluate Whether the Claim Provides an Inventive Concept
Kirby (Brain 2011: 134; 506-517) teaches that for microarray analysis cervical spinal cord blocks from subjects with ALS and neurologically normal control cases were obtained.  Spinal cord sections were prepared, approximately 500 motor neurons were isolated and RNA was extracted.  cDNA produced from the RNA was then hybridized to the Human Genome U133 Plus 2.0 GeneChips (Affymetrix) (page 507). It is a property of this microarray that it contains probes that bind each of NEFH, TNS1, SCN1A, SPOCK3, SNAP25, RFX4, SST, HOXB8, DCX, ASCL1, ILF2, TOP2A, MSH2, DLGAP5, L1TD1, TDGF1, POU5F1, FXYD5, FZD7, PHLDA2.  At the time of the invention, Affymetrix sold a device comprising probes that bind each of NEFH, TNS1, SCN1A, SPOCK3, SNAP25, RFX4, SST, HOXB8, DCX, ASCL1, ILF2, TOP2A, MSH2, DLGAP5, L1TD1, TDGF1, POU5F1, FXYD5, FZD7, PHLDA2 and the use of the device, as demonstrated by Kirby, was well known, routine, and conventional.  Thus there are no limitations that amount to significantly more and no limitations that provide an inventive concept. For these reasons the claims are ineligible. 

Response To Arguments
4.	In the response the Applicants traversed the rejection under 35 USC 101.   
	First the Applicants argue that cDNA has been found to be patentable subject

	These arguments have been fully considered but are not persuasive.  Applicant’s argument about cDNA seems misplaced.  Herein the claims are drawn to a device comprising nucleic acid probes that bind to the following genes: NEFH, TNS1, SCN1A, SPOCK3, SNAP25, RFX4, SST, HOXB8, DCX, ASCL1, ILF2, TOP2A, MSH2, DLGAP5, L1TD1, TDGF1, POU5F1, FXYD5, FZD7, and PHLDA2. There no claims that state that the “nucleic acid probes” are cDNA.  Nucleic acid probes comprising the full length cDNA sequences of NEFH, TNS1, SCN1A, SPOCK3, SNAP25, RFX4, SST, HOXB8, DCX, ASCL1, ILF2, TOP2A, MSH2, DLGAP5, L1TD1, TDGF1, POU5F1, FXYD5, FZD7, and PHLDA2 would be considered to be non-naturally occurring. cDNA is an exon-only sequence, with no introns, that does not occur in nature. However fragments (such as probes) of cDNA molecules that do not span the unique exon/exon junctions created when the introns are removed can be found in nature. Such fragments are not markedly different in structure from naturally occurring products.  Further the examiner has applied the proper analysis.  As explained above the claims encompass multiple natural products (probes to each of the recited genes). Probes are isolated nucleic acids.  Even though isolation structurally changes a nucleic acid from its natural state, the resultant difference (e.g., broken bonds) is not significant enough to render the isolated nucleic acid 

Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668.  The examiner can normally be reached on Monday-Friday, 8:15am-4:45pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA HANEY/            Primary Examiner, Art Unit 1634